Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 4, 2020, by
and between Benefitfocus, Inc., a Delaware corporation (the “Company”), and
BuildGroup LLC (the “Buyer”).

RECITALS

 

  A.

Upon the terms and subject to the conditions of the Purchase Agreement (as
defined below), the Company has agreed to issue to the Buyer, and the Buyer has
agreed to purchase from the Company, 1,777,778 shares of Preferred Stock (as
defined below) (the “Purchase Shares”).

 

  B.

To induce the Buyer to enter into the Purchase Agreement, the Company has agreed
to provide certain registration rights with respect to the Purchase Shares under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), and applicable state securities laws.

 

  C.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1. DEFINITIONS.

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

  a.

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified.

 

  b.

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

  c.

“Conversion Shares” means any shares of Common Stock issued or issuable upon the
conversion of Preferred Stock.

 

  d.

“Person” means any person or entity including any corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

 

  e.

“Preferred Stock” means the Series A convertible preferred stock of the Company,
par value $0.001 per share.

 

  f.

“Prospectus” means the base prospectus, including all documents incorporated
therein by reference, included in any Registration Statement (as hereinafter
defined), as it may be supplemented by a prospectus supplement, together with
any then-issued “issuer free writing prospectus(es),” as defined in Rule 433 of
the Securities Act, relating to the Registrable Securities.

 

  g.

“Purchase Agreement” means the Preferred Stock Purchase Agreement by and between
the parties hereto, dated as of the date hereof.

 

  h.

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more registration statements of the Company in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement(s) by the U.S. Securities and
Exchange Commission (the “SEC”).

 

  i.

“Registrable Securities” means the Conversion Shares and any shares of capital
stock issued or issuable with respect to the Purchase Shares as a result of any
stock split, stock dividend, recapitalization, reclassification, merger,
consolidation, exchange or similar event.



--------------------------------------------------------------------------------

  j.

“Registration Statement” means one or more registration statements of the
Company covering the sale of the Registrable Securities.

2. REGISTRATION.

 

  a.

Mandatory Registration. The Company shall, within thirty (30) calendar days from
the date of the Purchase Agreement, prepare and file with the SEC a Registration
Statement covering the resale of all of the Registrable Securities so as to
permit the resale of such Registrable Securities by the Buyer, including but not
limited to under Rule 415 under the Securities Act (“Rule 415”). Each
Registration Statement filed hereunder shall be on Form S-3, or if Form S-3 is
not then available to the Company, on Form S-1 or such other form of
registration statement as is then available to effect a registration for resale
of such Registrable Securities. The Buyer and its counsel shall have had a
reasonable opportunity to review and comment upon such Registration Statement or
any amendment to such Registration Statement and any related prospectus prior to
its filing with the SEC. The Buyer shall furnish all information reasonably
requested by the Company for inclusion therein. The Company shall use its
reasonable best efforts to (a) cause the Registration Statement to be declared
effective as soon as practicable after the filing thereof, and (b) if
applicable, keep the Registration Statement effective pursuant to Rule 415 and
available for sales of all of the Registrable Securities at all times until the
earlier of (i) the date on which the Buyer shall have sold, either publicly
pursuant to the Registration Statement or pursuant to Rule 144 under the
Securities Act (“Rule 144”), all the Registrable Securities, or (ii) the date on
which the Buyer can sell all of its Registrable Securities under Rule 144
without restriction during any ninety (90) day period (collectively, the
“Registration Period”). When effective, each Registration Statement (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

  b.

Rule 424 Prospectus. The Company shall, as required by applicable securities
regulations, from time to time file with the SEC, pursuant to Rule 424
promulgated under the Securities Act, a prospectus, including any amendments or
prospectus supplements thereto, to be used in connection with sales of the
Registrable Securities under any Registration Statement. The Buyer and its
counsel shall have five (5) business days to review and comment upon such
prospectus prior to its filing with the SEC, and the Company shall give due
consideration to all such comments. If the Buyer has comments on such
prospectus, the Buyer shall use its reasonable best efforts to provide such
comments within five (5) business days from the date the Buyer receives the
final version of such prospectus.

 

  c.

Sufficient Number of Shares Registered. In the event the number of shares
available under the Registration Statement filed by the Company pursuant to
Section 1(a) (the “Initial Registration Statement”) is insufficient to cover all
of the Registrable Securities outstanding from time to time, the Company shall
amend the Initial Registration Statement or file a new Registration Statement (a
“New Registration Statement”), so as to cover all of such Registrable Securities
as soon as practicable, but in any event not later than ten (10) business days
after the necessity therefor arises and the Company’s financial statements as
filed with the SEC are current as would be required by such New Registration
Statement, subject to any limits that may be imposed by the SEC pursuant to Rule
415 under the Securities Act. The Company shall use its reasonable best efforts
to cause such amendment and/or New Registration Statement to become effective as
soon as practicable following the filing thereof.

3. RELATED OBLIGATIONS.

With respect to any Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2(a), the Company shall use
its reasonable best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

2



--------------------------------------------------------------------------------

  a.

The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and any
prospectus used in connection with such Registration Statement, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, subject to Permitted Delays (as defined below) and
Section 3(e) hereof and, during the Registration Period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. Should the Company
file a post-effective amendment to any Registration Statement, the Company will
use its reasonable best efforts to have such filing declared effective by the
SEC within thirty (30) consecutive business days following the date of filing,
which such period shall be extended for an additional thirty (30) business days
if the Company receives a comment letter from the SEC in connection therewith.
If, beyond normal quarterly closed trading windows under the Company’s Insider
Trading Policy, as amended from time to time, there is (i) material non-public
information regarding the Company which the Company’s Board of Directors
reasonably determines not to be in the Company’s best interest to disclose and
which the Company is not otherwise required to disclose or (ii) a significant
business opportunity (including, but not limited to, the acquisition or
disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which the Company’s Board of Directors reasonably determines not to
be in the Company’s best interest to disclose and which the Company would be
required to disclose under a Registration Statement, then the Company may
postpone or suspend filing or effectiveness of such Registration Statement or
use of the prospectus under such Registration Statement for a period not to
exceed thirty (30) consecutive days, provided that the Company may not postpone
or suspend its obligation under this Section 3(a) for more than sixty (60) days
in the aggregate during any twelve (12) month period (each, a “Permitted
Delay”).

 

  b.

The Company shall submit to the Buyer for review and comment any disclosure in
any Registration Statement, and all amendments and supplements thereto,
containing information provided by the Buyer for inclusion in such document and
any descriptions or disclosure regarding the Buyer, the Purchase Agreement,
including the transaction contemplated thereby, or this Agreement at least five
(5) business days prior to their filing with the SEC, and not file any document
in a form to which any of the Buyer reasonably and timely objects. Upon request
of the Buyer, the Company shall provide to the Buyer all disclosure in any
Registration Statement and all amendments and supplements thereto, at least five
(5) business days prior to their filing with the SEC, and not file any document
in a form to which the Buyer reasonably and timely objects. If the Buyer has
comments on any Registration Statement and any amendments or supplements
thereto, the Buyer shall use its reasonable best efforts to comment thereon
within five (5) business days from the date the Buyer receives the final version
thereof. The Company shall furnish to the Buyer, without charge, any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, except if such notice
and the contents thereof shall be deemed to constitute material non-public
information.

 

  c.

The Company shall furnish to the Buyer, (i) promptly after the same is prepared
and filed with the SEC, at least one copy of any Registration Statement and any
amendment(s) thereto, including all financial statements and schedules, all
documents incorporated therein by reference and all exhibits, (ii) upon the
effectiveness of any amendment(s) to a Registration Statement, a copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Buyer may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as a Buyer may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by the Buyer.
The filing by the Company of any Registration Statement and Prospectus and any
amendment or supplement thereto with the SEC shall be deemed to be delivery to
the Buyer under this Section 3(c).

 

3



--------------------------------------------------------------------------------

  d.

The Company shall use reasonable best efforts to (i) register and qualify,
unless an exemption from registration and qualification is available, the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyer reasonably requests, (ii) subject to Permitted Delays, prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Buyer or any transferee permitted by Section 9 who holds Registrable
Securities of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

  e.

As promptly as reasonably practicable after becoming aware of such event or
facts, the Company shall notify the Buyer in writing (a) when a Registration
Statement has become effective and when any post-effective amendments and
supplements thereto become effective, (b) of any request by the SEC or any state
securities authority for post-effective amendments and supplements to a
Registration Statement and prospectus or for additional information after such
Registration Statement has become effective, (c) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(d) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities, for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (e) of the filing of a post-effective amendment to such Registration
Statement, or (f) if the Company has determined that the Prospectus included in
any Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. As promptly as reasonably practical
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of premature disclosure of such
event or facts) prepare a prospectus supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and, upon
the Buyer’s request, deliver a copy of such prospectus supplement or amendment
to the Buyer. In providing this notice to the Buyer, the Company shall not
include any other information about the facts underlying the Company’s
determination and shall not in any way communicate any material nonpublic
information about the Company or the Common Stock to the Buyer. The Company
shall also promptly notify the Buyer in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Buyer by facsimile
or e-mail on the same day of such effectiveness), (ii) of any request by the SEC
for amendments or supplements to any Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate. In no event shall the delivery of a notice under this
Section 3(e), or the resulting unavailability of a Registration Statement,
without regard to its duration, for disposition of securities by the Buyer be
considered a breach by the Company of its obligations under this Agreement.

 

  f.

The Company shall use its reasonable best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of any Registration Statement,
or the suspension of the qualification of any Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest practical time and to
notify the Buyer of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

 

4



--------------------------------------------------------------------------------

  g.

The Company shall (i) cause all the Registrable Securities to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities if the Principal
Market (as such term is defined in the Purchase Agreement) is an automated
quotation system. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

 

  h.

The Company shall cooperate with the Buyer to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend) representing
the Registrable Securities disposed of pursuant to any Registration Statement
and enable such certificates to be in such denominations or amounts as the Buyer
may reasonably request and registered in such names as the Buyer may request.

 

  i.

If reasonably requested by the Buyer, the Company shall (i) promptly incorporate
in a prospectus supplement or post-effective amendment to any Registration
Statement such information as the Buyer believes should be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities; (ii) make all required
filings of such prospectus supplement or post-effective amendment as promptly as
practicable once notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment; and (iii) supplement or make amendments
to any Registration Statement (including by means of any document incorporated
therein by reference).

 

  j.

The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities in the United States
as may be necessary to consummate the disposition of such Registrable
Securities.

 

  k.

If reasonably requested by the Buyer at any time, the Company shall deliver to
the Buyer a written confirmation from the Company’s counsel of whether or not
the effectiveness of any Registration Statement has lapsed at any time for any
reason (including, without limitation, the issuance of a stop order) and whether
or not such Registration Statement is currently effective and available to the
Company for sale of all of the Registrable Securities.

 

  l.

The Company agrees to take all other actions reasonably requested by Buyer to
expedite and facilitate disposition by the Buyer of Registrable Securities
pursuant to any Registration Statement.

4. OBLIGATIONS OF THE BUYER.

 

  a.

The Buyer will furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as reasonably requested by the Company in
order to effect the registration of such Registrable Securities. The Company
shall notify the Buyer in writing of any other information the Company
reasonably requires from the Buyer in connection with any Registration Statement
hereunder. The Buyer will as promptly as practicable notify the Company of any
material change in that information, other than changes in its ownership of
Common Stock, unless such ownership information is reasonably requested by the
Company to amend or supplement any Registration Statement or Prospectus.

 

  b.

The Buyer agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any amendments and
supplements to any Registration Statement hereunder.

 

5



--------------------------------------------------------------------------------

5. EXPENSES OF REGISTRATION.

All reasonable expenses of the Company, other than sales or brokerage
commissions incurred by the Buyer, including fees and disbursements of one
counsel for the Buyer (not to exceed $25,000), incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company, shall be paid by the Company.

6. INDEMNIFICATION.

 

  a.

To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Buyer, each Person, if any, who controls
the Buyer, the members, the directors, officers, partners, employees, agents,
representatives of the Buyer and each Person, if any, who controls the Buyer
within the meaning of the Securities Act or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement (with the prior
consent of the Company, such consent not to be unreasonably withheld) or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency or body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in any Registration
Statement, final Prospectus (as amended or supplemented, if the Company files
any amendment thereof or supplement thereto with the SEC) or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered, or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to any Registration Statement, or (iii) any material violation by the Company of
this Agreement (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse each Indemnified Person
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (A) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information about the Buyer furnished in writing to the
Company by the Buyer or such Indemnified Person expressly for use in connection
with the preparation of any Registration Statement, Prospectus or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company; (B) with respect to any superseded prospectus, shall
not inure to the benefit of any such person from whom the person asserting any
such Claim purchased the Registrable Securities that are the subject thereof (or
to the benefit of any other Indemnified Person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation and
such Indemnified Person, notwithstanding such advice, used it; (C) shall not be
available to the extent such Claim is based on a failure of the Buyer to
deliver, or to cause to be delivered, the prospectus made available by the
Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the Buyer
pursuant to Section 9.

 

6



--------------------------------------------------------------------------------

  b.

In connection with any Registration Statement or Prospectus, the Buyer and any
transferee permitted by Section 9, severally and not jointly, agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signed such Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (collectively and together with an Indemnified Person, an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
about the Buyer provided by the Buyer and furnished to the Company by the Buyer
expressly for inclusion in such Registration Statement (which, for the avoidance
of doubt, shall consist solely of the name of the Buyer, the number of shares to
be sold pursuant to such Registration Statement, and the expected plan of
distribution) or from the failure of the Buyer to deliver or to cause to be
delivered the prospectus made available by the Company, if such prospectus was
timely made available by the Company pursuant to Section 3(c) or Section 3(e);
and, subject to Section 6(d), the Buyer will reimburse any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
further, however, that the Buyer shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
amount of proceeds actually received by the Buyer as a result of the sale of
Registrable Securities pursuant to such registration statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Buyer pursuant to Section 9.

 

  c.

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 6 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Claim, such Indemnified
Person or Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person or the Indemnified Party, as
the case may be, and upon such notice, the indemnifying party shall not be
liable to the Indemnified Person or Indemnified Party for any legal or other
expenses subsequently incurred by the Indemnified Person or Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Person or Indemnified Party (together with all other Indemnified Persons and
Indemnified Parties that may be represented without conflict by one counsel)
shall have the right to retain its own counsel with the fees and expenses to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or

 

7



--------------------------------------------------------------------------------

  proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

  d.

The indemnification required by this Section 6 shall be made by payments at
least as frequently as every thirty (30) days of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred. Any person receiving a payment pursuant to
this Section 6 which person is later determined to not be entitled to such
payment shall return such payment (including reimbursement of expenses) as
promptly as practicable to the person making it.

 

  e.

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7. CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any party who was not guilty of fraudulent misrepresentation;
and (ii) contribution by any seller of Registrable Securities shall be limited
in amount to the net amount of proceeds actually received by such seller from
the sale of such Registrable Securities.

8. REPORTS AND DISCLOSURE UNDER THE SECURITIES ACT

With a view to making available to the Buyer the benefits of Rule 144 or any
other similar rule or regulation of the SEC that may at any time permit the
Buyer to sell securities of the Company to the public without registration, the
Company agrees, at the Company’s sole expense, to:

 

  a.

use its reasonable best efforts to make and keep public information available,
as those terms are understood and defined in Rule 144;

 

  b.

use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required to satisfy the
current public information requirements of Rule 144;

 

  c.

furnish to the Buyer so long as the Buyer owns Registrable Securities, as
promptly as practicable at Buyer’s request, (i) a written statement by the
Company that it has complied in all material respects with the requirements of
Rule 144(c)(1)(i) and (ii), and (ii) such other information, if any, as may be
reasonably requested to permit the Buyer to sell such securities pursuant to
Rule 144 without registration; and

 

8



--------------------------------------------------------------------------------

  d.

take such additional action as is reasonably requested by the Buyer to enable
the Buyer to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s Transfer Agent as may be
reasonably requested from time to time by the Buyer and otherwise provide
reasonable cooperation to the Buyer and the Buyer’s broker to effect such sale
of securities pursuant to Rule 144.

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Buyer shall, whether or not
it is pursuing any remedies at law, be entitled to seek equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

9. ASSIGNMENT OF REGISTRATION RIGHTS.

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyers holding a majority of
the Registrable Securities; provided, however, that the Company may assign this
Agreement at any time in connection with the sale or acquisition of the Company,
whether by merger, reorganization, restructuring, consolidation, financing or
otherwise, without the consent of the Buyer, provided that the successor or
acquiring Person agrees in writing to assume all of the Company’s rights and
obligations under this Agreement. Any transaction, whether by merger,
reorganization, restructuring, consolidation, financing or otherwise, whereby
the Company remains the surviving entity immediately after such transaction
shall not be deemed an assignment. The Buyer may assign its rights under this
Agreement to any transferee or holder of the Registrable Securities without the
prior written consent of the Company; provided that such transferee or holder of
the Registrable Securities executes and delivers an additional counterpart
signature page to this Agreement, and thereafter such transferee or holder shall
be deemed a “Buyer” and a party hereunder.

10. AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the holders of a
majority of the then-outstanding Registrable Securities.

11. ADDITIONAL REGISTRATION STATEMENTS.

During the period beginning on the date hereof and ending on the last day of the
Registration Period, if at any time there is not an effective Registration
Statement available for the resale of the Registrable Securities under the
Securities Act, the Company shall not file a registration statement or an
offering statement under the Securities Act relating to securities that are not
the Registrable Securities (other than a registration statement on Form S-8, or
such supplements or amendments to registration statements that are outstanding
and have been declared effective by the SEC as of the date hereof, solely to the
extent necessary to keep such registration statements effective and available).

12. MISCELLANEOUS.

 

  a.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) business day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company:

Benefitfocus, Inc.

100 Benefitfocus Way

 

9



--------------------------------------------------------------------------------

Charleston, South Carolina 29492

Attention: Steve Swad, Chief Financial Officer

Facsimile No.:

Telephone No.:

E-Mail:

With a copy (which shall not constitute notice) to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention: Donald R. Reynolds

Facsimile No.:

Telephone No:

E-Mail:

If to the Buyer:

BuildGroup LLC

3500 Jefferson, Suite 303

Austin, Texas 78731

Attention: Lanham Napier, Chief Executive Officer

Telephone No.:

E-Mail:

With a copy to (which shall not constitute delivery to the Buyer):

Shearman & Sterling LLP

1460 El Camino Real 2nd floor,

Menlo Park, CA 94025

Attention: Christopher Forrester

Telephone No:

E-Mail:

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) business day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

 

  b.

No provision of this Agreement may be amended other than by a written instrument
signed by the Company and the Buyer. No provision of this Agreement may be
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

10



--------------------------------------------------------------------------------

  c.

The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Wilmington, for the
adjudication of any dispute hereunder or in connection herewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

  d.

This Agreement, the Purchase Agreement, and the Voting Agreement (the
“Transaction Documents”) supersede all other prior oral or written agreements
between the Buyer, the Company, their Affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. Each of the Company and the Buyer
acknowledges and agrees that it has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in this Agreement.

 

  e.

Subject to the requirements of Section 9, this Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors. Neither
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other, which shall not be unreasonably withheld
or delayed.

 

  f.

Notwithstanding anything to the contrary contained herein, if the Company shall
issue Purchase Shares to persons other than the Buyer pursuant to the Purchase
Agreement, any purchaser of such Purchase Shares shall become a party to this
Agreement by executing and delivering an additional counterpart signature page
to this Agreement and shall be deemed a “Buyer” and a party hereunder.

 

  g.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

 

  h.

This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile or pdf (or other electronic reproduction)
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction) signature.

 

11



--------------------------------------------------------------------------------

  i.

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

  j.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

 

  k.

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

THE COMPANY: BENEFITFOCUS, INC. By:   /s/ Stephen M. Swad Name:   Stephen M.
Swad Title:   Chief Financial Officer

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

THE BUYER: BUILDGROUP LLC By: BuildGroup Management, LLC, its investment manager
By:   /s/ A. Lanham Napier Name:   A. Lanham Napier Title:   Chief Executive
Officer

[Signature Page to the Registration Rights Agreement]